DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/22/2022.
Claims 1-18 are pending. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/10/2020 and 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/22/2022 is acknowledged.
Claims 8-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/22/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh (US 2021/0118760 A1).
Regarding independent claim 1, Figure 1 of Yeh discloses a package structure, comprising: 
a circuit board including a substrate 10 (“carrier”- ¶0017) and a component 133 (“die”- ¶0017) disposed on the substrate 10, wherein the substrate 10 includes a molding area 13 (“molding area”- ¶0017) and a non-molding area 15 (“non-molding area”- ¶0017), the component 133 is disposed on the molding area 13 of the substrate 10, and the substrate 10 includes a first side surface (i.e., side surface of 10 adjacent to elements 135 and 151), a second side surface (i.e., side surface of 10 adjacent to elements 133 and 153) and a third side surface (i.e., side surface of 10 adjacent to elements 133 and 135) connected between the first side surface and the second side surface; 
a barrier structure 14 (“conductive layer... barrier layer”- ¶0017) disposed on the substrate 10 and located between the molding area 13 and the non-molding area 15, wherein the barrier structure 14 has a first predetermined height; and 
a molding layer 131 (“encapsulating material”- ¶0017) disposed on the molding area 13 of the substrate 10 and covering the component 133, wherein the molding layer 
wherein the first side surface, the second side surface and the third side surface are respectively flush with the first side face, the second side face and the third side face, and the barrier structure 14 abuts against the fourth side face.
Regarding claim 4, Figure 1 of Yeh discloses wherein the barrier structure 14 is made of a material different from a material of the molding layer 131, since during the manufacturing process molding layer 40/44 (which is analogous to 131) is selectively processed by a laser process which does not affect barrier structure 43 (analogous to 14) and thus the barrier structure 43 would inherently be formed of a different material than the molding layer 40/44 (¶¶0023-0024) (see Figs. 4C-4D).
Regarding claim 5, Figure 1 of Yeh discloses wherein the barrier structure 14 abuts against the fourth side face and is not in contact with the third side face.
Regarding claim 7, Figure 1 of Yeh discloses wherein the circuit board further includes a member 151 (“die”- ¶0017) disposed on the non-molding area 15 of the substrate 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Yeh.
Regarding claim 2, Figure 1 of Yeh discloses wherein the first predetermined height is less than the second predetermined height.
Figure 1 of Yeh does not expressly disclose wherein the second predetermined height decreases from the third side face toward the fourth side face.
Figure 4F of Yeh discloses an embodiment wherein a molding layer 44 (“encapsulating material”- ¶0024) has a tapered sidewall shape such that a portion of the molding layer 44 has a second predetermined height which decreases from a third side face (i.e., outer face of 44) toward a fourth side face (i.e., inner face of 44).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Yeh such that the molding layer has a tapered sidewall shape such that a portion of the molding layer has a second predetermined height which decreases from the third side face toward the fourth side face as taught by another embodiment of Yeh for the purpose of utilizing a suitable and well-known shape of the molding layer.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the molding layer is anything In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 3, Yeh does not expressly disclose a wherein the first predetermined height is greater than one third of the second predetermined height
However, it would have been obvious to form the first predetermined height to be greater than one third of the second predetermined height, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 6, Figure 1 of Yeh does not expressly disclose wherein the barrier structure includes a first end face, a second end face corresponding to the first end face and an abutment face connected between the first end face and the second end face, and the abutment face abuts against the fourth side face, and wherein the first end face and the second end face are flush with the first side surface and the second side surface, respectively.
Figure 4F of Yeh discloses an embodiment wherein a barrier structure 43 (“barrier layer”- ¶0020) has a shape such that it extends vertically above a substrate 41 (“carrier”- ¶0020).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Figure 1 of Yeh such that the barrier structure has a shape such that it extends vertically above a substrate as taught by another embodiment of Yeh for the purpose of utilizing a suitable and well-known shape of the barrier structure.
Furthermore, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the barrier structure is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
Thus, with the modification as detailed above when applied to Figure 1 of Yeh barrier structure 14 would extend vertically above substrate 10 such that the barrier structure 14 would include a first end face, a second end face corresponding to the first end face and an abutment face connected between the first end face and the second end face, and the abutment face abuts against the fourth side face, and wherein the first end face and the second end face are flush with the first side surface and the second side surface, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al. (US 2021/0066204 A1), which discloses a package structure comprising a substrate with a molding area and a non-molding area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY C CHANG/           Primary Examiner, Art Unit 2895